Citation Nr: 1550250	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-29 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected posttraumatic phlebitis of the right leg. 

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected posttraumatic phlebitis of the right leg.

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected posttraumatic phlebitis of the right leg.

4.  Entitlement to service connection for a left leg disability, to include as secondary to service-connected posttraumatic phlebitis of the right leg.

5.  Entitlement to a disability rating in excess of 40 percent for posttraumatic phlebitis of the right leg.

6.  Entitlement to an initial disability rating in excess of 50 percent for a psychiatric disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Cheri D. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the September 2011 rating decision, the RO granted an increase in the disability rating for the Veteran's service-connected posttraumatic phlebitis of the right leg, from 10 percent to 40 percent, effective June 22, 2011.  At that time, the RO also denied service connection for a lower back disability.

In the April 2013 rating decision, the RO granted service connection for a psychiatric disability, and assigned a disability rating of 50 percent effective July 30, 2012.  The RO also denied service connection for a right shoulder disability, a left shoulder disability, and a left leg disability.

In an October 2015 letter, the Veteran asserted that his service-connected disabilities have rendered him unemployable.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  22 Vet. App. 447 (2009).  Thus, in light of the Veteran's contentions, the Board finds that the issue of TDIU is raised by the record, is part and parcel of the higher rating claims, and is properly before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lower back disability, right and left shoulder disabilities, and a left leg disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Posttraumatic phlebitis of the right leg is not manifested by symptoms of ulceration.

2.  The Veteran's mood disorder is manifested by occupational and social impairment that more nearly approximates reduced reliability and productivity rather than by occupational and social impairment with deficiencies in most areas.

3.  The Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for posttraumatic phlebitis of the right leg have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code (DC) 7120 (2015).

2.  The criteria for an initial rating in excess of 50 percent for a mood disorder with major depressive-like symptoms have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, DC 9435 (2015).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in  letters sent to the Veteran in July 2011 and August 2012.

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service treatment records (STRs) are of record.  VA and private treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria

In general, disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  

The specified factors for each rating are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  The Board will focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Evaluation of Posttraumatic Phlebitis of the Right Leg

The Veteran's posttraumatic phlebitis of the right leg is rated under 38 C.F.R. § 4.104, DC 7121 (2015).  Under that code, a 40 percent disability rating is warranted when post-phlebitic syndrome symptoms are characterized by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent disability rating is warranted when the symptoms are characterized by persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  Id.  A 100 percent disability rating is warranted when the symptoms are characterized by massive board-like edema with constant pain at rest.  Id.  

VA medical records show that in February 2011, the Veteran did not have any skin lesions, or skin changes of the lower extremities, but did complain of chronic edema. 

In August 2011 the Veteran was afforded a VA examination for artery and vein conditions.  The VA examiner diagnosed current post-phlebitic syndrome of the right calf characterized by aching and fatigue in the right leg after prolonged standing or walking, persistent stasis pigmentation or eczema, and persistent edema that was incompletely relieved by elevation of the leg.  There was no ulceration noted.

In July 2012 the Veteran was afforded another VA examination for artery and vein conditions.  The VA examiner noted a diagnosis of posttraumatic phlebitis of the right leg with vena cava filter placement and removal.  The Veteran's symptoms were characterized by persistent stasis pigmentation or eczema with intermittent edema of the right leg.  There was no ulceration noted.

VA medical records show that in October 2013 the Veteran did not have ulcers or other skin problems.  In February 2014, the Veteran presented to the VAMC emergency department for increased pain and swelling in his right calf.  The Veteran's right leg was swollen, with stasis dermatitis spots.  There was no ulceration present and an ultrasound of the right leg revealed no clotting.  The Veteran was discharged.

The Board finds that the Veteran is not entitled to a rating in excess of 40 percent for posttraumatic phlebitis of the right leg.  The Veteran's posttraumatic phlebitis of the right leg has been characterized by aching, fatigue, swelling, stasis pigmentation or eczema, and intermittent edema.  However, the evidence of record shows that there was no ulceration associated with the Veteran's posttraumatic phlebitis of the right leg as required for a 60 percent evaluation.  Instead, ulceration was specifically noted as absent in the medical records dated February 2011, July 2012, and October 2013.  Given that there is no evidence of record indicating that the Veteran experienced any ulceration associated with the posttraumatic phlebitis of the right leg, the Board finds that a higher disability rating is not warranted.  38 C.F.R. § 4.104, DC 7121 (2015)

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Rating for a Mood Disorder

The Veteran's psychiatric disability is rated under 38 C.F.R. § 4.130 DC 9435 (2015), which uses the General Rating Formula for evaluating mental disorders.  Under the General Rating formula, a 50 percent rating is warranted where there is  occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when the psychiatric disability is characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when psychiatric disability is characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

VA medical records show that in December 2010, April 2011, and May 2012 the Veteran had negative screens for depression.  

In July 2012, the Veteran reported sleeping 14-16 hours per day and that he did not engage in activities outside the house.  He also reported a decrease in appetite, and that he often wore the same clothes multiple times in a row and did not shower as often as before.  He denied any suicidal or homicidal ideations at that time.  In August 2012 the Veteran reported being "teary" and "overemotional," sleeping 14 hours a day, wanting to be alone, and being irritated by family members.  He stated he believed his pain levels affected his mood.  

In a September 6, 2012 Behavioral Health Laboratory Consultation Report, a VA social worker reported that the Veteran stated he had felt depressed since he had to stop working in 2008 due to his health.  The Veteran denied suicidal ideations, but stated that he was frustrated by his physical limitations.  The Veteran reported having difficulty falling and staying asleep due to "leg, shoulder, and back pain," sleeping 5 to 6 hours per night, and napping during the day.  The Veteran mentioned seeing "flashes of light and human and dog shadows" out of the corner of his eye.  He also stated that he often thought about his abusive childhood and memories of being in a concentration camp during World War II.

The VA social worker assessed the Veteran as experiencing a current depressive episode characterized by little interest or pleasure nearly every day, feeling down or hopeless nearly every day, trouble sleeping nearly every day, and tired with low energy several days.  The Veteran reported that he did not experience poor appetite, overeating, feelings of failure or guilt, trouble concentrating, motor retardation or agitation, or suicidal ideation.   The Veteran reported that his depressive symptoms made it somewhat difficult to take care of things at home or get along with others.  The Veteran was assessed as not having a significant cognitive disability.  At that time, the Veteran was also assessed as meeting the criteria for PTSD, with symptoms of disturbing memories, re-experiencing events, being upset, avoiding thoughts, avoiding activities, loss of interest, feeling distant, feeling numb, trouble sleeping, feeling nervous, and being easily startled.  The social worker reported that the Veteran screened positive for current psychotic symptoms of visual hallucinations and the Veteran was referred to a mental health professional.

The Veteran presented to the Behavioral Health Laboratory for a follow up appointment on September 27, 2012.  The Veteran reported that he had come in because his daughter told him that he was depressed and needed help.  The Veteran stated that he was in constant pain, and that would make anyone depressed.  He reported that he hardly interacted with his daughter, but spent time with his grandson and liked helping him with his homework.  Other than that, the Veteran reported spending most of his time watching television.  The Veteran expressed interest in volunteering at his grandson's school because he enjoyed teaching and wanted to help the children learn new things.  

At that time, the VA social worker noted that the Veteran presented with good hygiene and was properly oriented, his speech was within normal limits, his motor behaviors were within normal limits, his thought processes were logical, his thought associations were intact, his thought content was within normal limits, he was not psychotic, his affect was congruent with content and with a reasonable range of affect, his short and long-term memory were intact, his insight was good, his judgment was good, his attention span was appropriate to age, and he denied any suicidal or homicidal ideation.  

In a November 2012 Behavioral Health Laboratory note, the Veteran reported that he tried to volunteer at his grandson's school, but he was informed they had enough volunteers.  He applied to work in other schools as well, but expressed concern that he would not be hired because of his age.  He reported continuing to look for volunteer or part-time work to keep him occupied.  The Veteran stated he did not feel suicidal "or anything."  He reported that he continued to help his grandson with his homework and was trying to stay more active.

At that time, the VA social worker noted that the Veteran presented with good hygiene and was properly oriented, his speech was within normal limits, his motor behaviors were within normal limits, his thought processes were logical, his thought associations were intact, his thought content was within normal limits, he denied psychotic symptoms, his mood was good, his affect was congruent with content, his short and long-term memory were intact, his insight was good, his judgment was good, his attention span was appropriate to age, and he denied any suicidal or homicidal ideation.  The Veteran was assessed as seeming "less depressed," and was reported as proactively managing his depression symptoms by remaining active. 

In November 2012 the Veteran also underwent a suicide and homicide risk assessment.  At that time, the Veteran denied any suicidal or homicidal ideations, and denied a history of suicidal or homicidal ideations.  The VA social worker assessed the Veteran as having a low suicidal or homicidal risk.

In April 2013, the Veteran was afforded a VA mental health examination.  The VA examiner diagnosed mood disorder with major depressive-like episodes.  The VA examiner opined that the Veteran's mood disorder resulted in occupational and social impairment with reduced reliability and productivity.  The VA examiner based that finding on review of the Veteran's claims file, the Veteran's reported history, and an in-person examination.  

At the April 2013 examination, the Veteran reported feeling depressed since he had to quit his job.  Since that time, the Veteran reported that his mood was "down" 99 percent of the time.  He reported an inability to meet people or drive around, and that he had "no friends."  He stated that his only relief was his grandson, but that he was limited in what he was able to do with him.  He said that he believed his only purpose in life was to help his daughter and grandson.  He reported that he slept most of the day and stayed to himself.  He also reported tearful episodes occurring twice per month, lack of appetite, chronic sleep disturbances, inability to concentrate, lack of interest, and suicidal ideation.  The Veteran denied experiencing delusions, hallucinations, obsessive compulsive disorder (OCD)-type processes, bipolar disorder symptoms, high anxiety, or panic attacks.  

During the April 2013 examination, the Veteran was afforded a depression screen, the results of which were indicative of severe depression characterized by: little interest or pleasure in doing things nearly every day; feeling down, depressed, or hopeless nearly every day; chronic sleep disturbances; low energy more than half of the time; appetite changes nearly every day; difficulty concentrating nearly every day; and suicidal ideation more than half of the time.  The VA examiner identified the following symptoms associated with the Veteran's mood disorder diagnosis: depressed mood; near-continuous depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The examiner assigned a GAF score of 54.

VA medical records show that the Veteran had negative depression screens in July 2013, August 2013, October 2013, and February 2014.  In the October 2013 screen, the Veteran denied experiencing recent suicidal ideations.

The Board finds the Veteran is not entitled to an initial rating in excess of 50 percent for his psychiatric disability.  The Board notes that in April 2013, the Veteran specifically denied any obsessive behaviors or rituals.  Frequent negative depression screens indicate that the Veteran's psychiatric symptoms were not consistently manifested.  While the Veteran reported suicidal ideation at the April 2013 VA examination, the record shows that he denied suicidal ideations both before and after the April 2013 examination.  The record shows that the Veteran consistently presented with good hygiene, and was often described as pleasant without a flattened affect.  There was no evidence of spatial disorientation, instead the Veteran was consistently found to be alert and oriented.  The record shows that the Veteran's speech, orientation, and thought processes were consistently within normal limits.  The Veteran was able to maintain relationships, and reported remaining involved in his grandson's life, and participating in activities with his grandson.  Additionally, the Veteran attributed his inability to find volunteer or part-time work to his age, rather than mood disorder symptoms.  Thus, the Board finds that an initial disability rating higher than 50 percent for the Veteran's service-connected mood disorder is not warranted.  38 C.F.R. § 4.130, DC 9435 (2015).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the Veteran's psychiatric disability warranted a higher schedular rating than 50 percent.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Total Disability Based on Individual Unemployability

The issue of entitlement to TDIU was raised by the record in a May 2015 private medical opinion and an October 2015 letter.  Specifically, in the October 2015 letter, the Veteran asserted that his service-connected disabilities rendered him unemployable.  As noted above, the Board finds that the record has reasonably raised a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Id. at 455.

A TDIU may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this case, the Veteran's combined disability ratings meet the schedular criteria for TDIU.  The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

The Veteran submitted an opinion from Dr. H.S. dated in May 2015, which concludes that the Veteran is unemployable due to his service-connected disabilities.  In particular, Dr. H.S. noted that the Veteran's posttraumatic phlebitis of the right leg caused the Veteran to have to change positions from sitting to standing approximately every 15 minutes, and prevented him from walking more than 30 feet without having to stop and rest.  The Veteran had to elevate his legs several times per day to relieve the pain and swelling caused by the phlebitis.  Dr. H.S. further noted that the Veteran's posttraumatic phlebitis caused him to be bed ridding during flare ups, which occurred 2 to 3 times per month lasting 3 to 10 days at a time.

In addition to the Veteran's physical limitations, Dr. H.S. noted that the Veteran's mood disorder caused the Veteran to have trouble concentrating and staying focused on even simple repetitive tasks.  Dr. H.S. referenced an April 2013 VA mental health examination report, which stated that the Veteran's mood disorder caused occupational and social impairment with reduced reliability and productivity.  Dr. H.S. ultimately concluded that the Veteran's service-connected disabilities rendered him unable to obtain or maintain gainful employment.

The Board finds the May 2015 medical opinion to be adequate.  In forming his opinion, Dr. H.S. reviewed the Veteran's claims folder, and conducted an interview with the Veteran.  Dr. H.S. provided a complete rationale for all opinions expressed.  

Accordingly, in light of the favorable medical opinion regarding the Veteran's entitlement to TDIU, the Board finds that entitlement to TDIU is warranted.


ORDER

Entitlement to a rating in excess of 40 percent for posttraumatic phlebitis of the right leg is denied.

Entitlement to an initial rating in excess of 50 percent for a psychiatric disability is denied.

Entitlement to TDIU is granted.


REMAND

Entitlement to Service Connection for a Lower Back Disability

The Veteran claims entitlement to service connection for a lower back disability, which he alleges is aggravated by his posttraumatic phlebitis of the right leg.  He reports that he favors his right leg due to the phlebitis, thus causing an abnormal gait, which he believes has caused or aggravated his lower back disability.

A review of the Veteran's STRs shows that in May 1964, the Veteran hurt his back while bending to pick up a "track."  The Veteran reported pain just below the shoulder blades.

VA medical records show that in December 2008, the Veteran's gait was described as normal with no antalgia.  In October 2010 the Veteran was afforded a VA aid and attendance examination.  At that time, the Veteran's gait was reported as difficult, painful, and antalgic.  The examiner noted that the Veteran had suffered a recent fall, and was using crutches or a walker to ambulate.  In a February 2011 anesthesia pain consultation, the Veteran's gait was reported as abnormal.  In May 2011, the Veteran was afforded a VA special rehabilitation equipment questionnaire.  At that time, the examiner noted that the Veteran walked with a limp.  The Veteran's abnormal gait was also noted in VA medical records dated April 2013 and April 2014.  

In August 2011 the Veteran was afforded a VA back examination.  The VA examiner diagnosed lumbar spine degenerative disc disease, degenerative joint disease, and spinal canal fatty infiltration with mild left lumbar sensory radiculopathy.  The examiner opined that the Veteran's lower back disability was less likely as not related to, or aggravated by, the Veteran's service-connected posttraumatic phlebitis of the right leg.  In reaching that conclusion, the examiner noted that the Veteran reported that his back pain began in 2007 due to a work-related injury.  The VA examiner also noted that, at the time of the Veteran's back surgery in 2008, his back symptoms were etiologically related to fatty compression of the cauda equina, which could not be due to, or a result of, a phlebitis disability.  The examiner also noted that the Veteran's medical records did not indicate that the Veteran had an abnormal gait that would cause a lower back disability.  The VA examiner opined that, because the phlebitis disability did not cause an abnormal gait, the Veteran's lower back disability could not be aggravated by his service-connected posttraumatic phlebitis of the right leg.

The Board finds that the 2011 VA examination is incomplete because it failed to address the possibility of direct service connection for a lower back disability based on the Veteran's in-service back injury in May 1964.  Additionally, the 2011 VA examiner erroneously concluded that the Veteran's gait was consistently reported as normal when the Veteran's medical records show that the Veteran's gait was often described as abnormal.  

In a July 2012 VA examination for the Veteran's left leg disability, the Veteran's gait was reported as abnormal, described as slow with a cane in the right hand.  The examiner stated that the Veteran's abnormal gait was etiologically related to his lower back disability.  However, the examiner also noted that the Veteran used his cane for low back, left knee, and right leg disabilities.  An etiology opinion regarding the Veteran's low back disability was not provided at that time.  

Thus, a remand for a new examination is warranted to determine whether the Veteran's lower back disability is etiologically related to his May 1964 in-service injury, or was caused or aggravated by a service-connected disability.

Entitlement to Service Connection for Right and Left Shoulder Disabilities

The Veteran seeks service connection for right and left shoulder disabilities, which he contends are a result of his cane use.  VA medical records show that in December 2011, the Veteran began experiencing shoulder pain that was determined to be likely related to his new cane use.

In February 2013, the Veteran was afforded a VA examination for shoulder and arm disabilities.  The VA examiner diagnosed bilateral chronic shoulder strain, bilateral impingement, and bilateral degenerative arthritis.  The Veteran reported that he first developed shoulder pain when he began walking with a cane.  The Veteran reported using the cane due to his lower back pain.  

The February 2013 VA examiner opined that the Veteran's bilateral shoulder disability was less likely than not incurred in or caused by an in-service injury, event or illness.  The VA examiner based that opinion on a review of the Veteran's medical history that revealed no significant shoulder issues during active duty.  Rather, the VA examiner noted that the Veteran's bilateral shoulder disabilities arose when he began using a cane for his lower back pain.  The examiner did not provide an opinion as to whether the Veteran's bilateral shoulder disability was at least as likely as not caused or aggravated by cane usage required by the Veteran's service-connected posttraumatic phlebitis of the right leg.

As the Veteran has reported using a cane for ambulation as a result of his service-connected right leg disability, the Board finds that a remand is necessary to ascertain whether the Veteran's bilateral shoulder disabilities were caused or aggravated by his service-connected posttraumatic phlebitis of the right leg, to include cane usage for such.  

Entitlement to Service Connection for a Left Leg Disability

The Veteran claims entitlement to service connection for a left leg disability, also characterized as a left knee disability.  The Veteran reported left knee pain and swelling, and bilateral lower extremity paresthesias, which he attributed to an altered gait due to his right leg disability.  He also reported that his left knee would give way throughout the day, causing him to fall.  The Veteran reported using a cane for his low back, left knee, and right leg disabilities.

In July 2012 the Veteran was afforded a VA examination in connection with his claim for service connection for a left leg disability secondary to posttraumatic phlebitis of the right leg.  The VA examiner diagnosed lumbar radiculopathy, most likely involving the bilateral superficial peroneal nerve, and left knee strain.  The examiner opined that the Veteran's peripheral nerve condition was etiologically related to his lower back disability, and less likely as not related to his posttraumatic phlebitis of the right leg.  The examiner also opined that the Veteran's left knee strain was less likely as not associated with his service-connected posttraumatic phlebitis of the right leg as there was no clinical correlation between the Veteran's left knee strain and posttraumatic phlebitis.  The VA examiner did not address whether the Veteran's abnormal gait, which the examiner indicated was in part due to his posttraumatic phlebitis of the right leg, could cause or aggravate the Veteran's left knee strain.  

In a July 2014 VA examination report, the examiner opined that the Veteran's current left knee strain was not etiologically related to an in-service left knee strain.  In support of that finding, the VA examiner noted that the Veteran's in-service knee injury was minor in nature, and only required treatment with elastic wrap.  The examiner noted that the remainder of the Veteran's STRs were silent with regard to any left knee complaints.  The VA examiner further noted that an August 2008 radiograph of the left knee was normal, and had the in-service injury been more severe, arthritis of the left knee would have been noted on the 2008 radiograph.  The VA examiner concluded that the Veteran's 2012 left knee strain was of unknown etiology, but was not due to, or the result of, the in-service left knee strain injury.  

The 2014 VA examiner did not provide an opinion as to whether the Veteran's left leg disability, including left knee strain, was caused or aggravated by his service-connected phlebitis of the right leg.

The Board finds that a remand is necessary to afford the Veteran a VA examination that addresses whether the Veteran's current left leg disability is caused or aggravated by his service-connected posttraumatic phlebitis of the right leg, specifically considering the Veteran's claim that his abnormal gait is due to his posttraumatic phlebitis of the right leg.  

Additionally, all outstanding VA hospital and medical records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the Veteran should be given another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.


	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA or private treatment records not already associated with the claims file.  If any requested outstanding records cannot be obtained, the Veteran should be notified. Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims on appeal that is not currently of record can be obtained.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's lower back disability.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based upon the examination results and the review of the record, the examiner is asked to provide the following opinions:

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lower back disability is etiologically related to active service.  The examiner must provide an opinion as to each diagnosed lower back disability.  The examiner should address the May 1964 in-service back injury with pain below the shoulder blades.  The examiner should consider the Veteran's statements and any other lay statements of record regarding onset and statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)

b.  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lower back disability was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected posttraumatic phlebitis of the right leg.  The examiner should take into account the medical treatment records indicating the Veteran's abnormal gait.  The examiner should reconcile their findings with any conflicting medical opinions already of record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his right and left shoulder disabilities. The entire claims file, to include a copy of this REMAND, must be made available to the examiner.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.   The examiner must review the claims file and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based upon the examination results and the review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right and left shoulder disabilities were caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected posttraumatic phlebitis of the right leg, or by the Veteran's lower back disability, including cane use therefor.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left leg disability, including left knee strain.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions expressed must be provided.  Based upon the examination results and the review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's left leg disability was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected posttraumatic phlebitis of the right leg, or by the Veteran's lower back disability.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


